Citation Nr: 1528101	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-25 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a dysthymic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1961 to November 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The Board notes that the Veteran submitted a claim for disability compensation and related compensation benefits in February 2013 claiming entitlement to service connection for PTSD.  However, throughout the pendency of this appeal, the Veteran has been diagnosed with both PTSD and dysthymic disorder.  Thus, the Board finds that the Veteran's February 2013 claim encompasses claims for both of these conditions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board also notes that the Veteran is represented by the American Legion, however, the record does not reflect that the American Legion filed an Informal Hearing Presentation (IHP) on behalf of the Veteran.  When an appellant appeals to the Board, he or she "will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person."  38 C.F.R. § 20.600 (2014).  However, in light of the Board's decision to remand this claim, there is no prejudice to the Veteran by proceeding with this appeal.  If the claim is not fully granted on remand, the Veteran's representative is to be furnished a copy of any SSOC (after which the Veteran should be afforded a 30 day period for response), and is to be afforded the opportunity to file an IHP on behalf of the Veteran.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's reported in-service stressors include his assertion that two good friends were shot down in a helicopter while he was in service in Vietnam.  The RO properly attempted to verify this stressor; however, it was shown to have occurred after the Veteran's separation from service.  In a March 2013 statement, an April 2013 statement in support of claim for PTSD, and his July 2014 substantive appeal (Form 9), the Veteran also reported another in-service stressor, namely, that he was in a helicopter that was shot at some time between December 1962 and February 1963 and/or in August 1963.  In a treatment record from the Vet Center, he also indicated that he experienced incoming small arms fire at night in 1963.  See 38 C.F.R. § 3.304(f)(3).  

The September 2013 VA examination report is not sufficient to allow the Board to make an informed decision.  More specifically, the VA examiner diagnosed the Veteran with dysthymic disorder, but did not opine as to whether it was as likely or not that the condition was related to his military service.  In this regard, the Veteran has stated several times that he has suffered from depression since his time in service.  Thus, a further VA opinion is necessary, as set forth below.

Finally, it appears as though the Veteran continues to receive treatment at the Billings Vet Center.  Efforts should be made to obtain all recent treatment records and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all VA and non-VA medical care providers that treated him for any psychiatric condition since April 2014, to include the Billings Vet Center.  Then, take appropriate steps to secure copies of any treatment records identified by the Veteran which are not currently in the file.

2.  Thereafter, schedule the Veteran for a VA examination to be conducted by a psychologist or psychiatrist.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review.  

The examiner should identify all psychiatric disorders found to be present (i.e., dysthymic disorder, PTSD, etc.)

In regard to EACH diagnosed condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the in-service stressors described by the Veteran of being in a helicopter that was shot at and/or experiencing incoming small arms fire at night. 

If a diagnosis of PTSD is deemed appropriate, the examiner should clearly explain how the diagnostic criteria are met and comment upon the link between the above-noted stressors and the Veteran's symptoms.  It should be determined whether any claimed in-service stressors related to fear of hostile military or terrorist activity are adequate to support a diagnosis of PTSD, and whether the Veteran's symptoms are related to the claimed stressors. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, furnish to the Veteran and his representative an appropriate SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

